                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:18-CV-452-FL


 KENNETH R. PARSONS, JR.,                       )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )
                                                )                    ORDER
 NORTH CAROLINA DEPARTMENT OF                   )
 REVENUE, STATE OF NORTH                        )
 CAROLINA, BANK OF AMERICA,                     )
 N.A.,                                          )
                                                )
                      Defendants.               )



       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Robert B. Jones, Jr., wherein it is recommended that defendant Bank

of America be dismissed from this action, and the claims against the remaining defendants be

allowed to proceed. (DE 15). No objections to the M&R have been filed, and the time within which

to make any objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, defendant Bank of America is DISMISSED from the case. Plaintiff’s claims

as to defendants that remain are allowed to proceed. The clerk is DIRECTED to serve complaint

by US Marshal in accordance with Rule 4(c)(3).

       SO ORDERED, this the 29th day of November, 2018.

                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
